FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                           FOR THE TENTH CIRCUIT                      May 16, 2012

                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
MARK A. BEYER,

             Plaintiff-Appellant,

v.                                                        No. 11-1365
                                             (D.C. No. 1:10-CV-01580-WJM-MJW)
CAMEX EQUIPMENT SALES AND                                  (D. Colo.)
RENTALS, INC.,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and LUCERO, Circuit Judges.


      Mark A. Beyer appeals the district court’s dismissal of his suit against Camex

Equipment Sales and Rentals, Inc. for lack of personal jurisdiction. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

      Mr. Beyer is a Wyoming resident who was employed by Xtreme Oil Field

Trucking, Inc., a Wyoming corporation with its principal place of business in


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
Wyoming. Camex is a Canadian corporation with its principal place of business in

Alberta, Canada. In April 2007, Camex sold a certain vehicle for use in oil fields,

known as a “bed truck,” to Xtreme in Wyoming. In June 2007, the bed truck was

being used to move an oil rig in Colorado. Mr. Beyer was injured when he tried to

mount the exterior of the bed truck while it was moving and either fell or was pulled

beneath the wheels.

       Mr. Beyer sued Camex in Colorado for strict product liability, manufacturer’s

liability based on negligence, and negligence, alleging that Camex failed to make the

bed truck reasonably safe for exterior travel at low speed while moving an oil rig and

failed to put warnings on the bed truck that it was not safe to ride on the exterior.

Camex removed the case to federal court and moved to dismiss for lack of personal

jurisdiction. The district court held that it had neither specific jurisdiction nor

general jurisdiction over Camex. Analyzing the undisputed facts, the court

concluded that there was no specific jurisdiction because Camex did not purposefully

direct its activities at Colorado and did not have sufficient minimum contacts with

Colorado. The court further concluded that there was no general jurisdiction because

Camex did not have continuous and systematic business contacts with Colorado.

       Our review of the district court’s decision is de novo. See Benton v. Cameco

Corp., 375 F.3d 1070, 1074 (10th Cir. 2004). Because Colorado’s long arm statute is

coextensive with the Due Process Clause, see id. at 1075, we need only address

whether exercising jurisdiction over Camex is constitutionally permissible.


                                           -2-
      On appeal, Mr. Beyer reasserts his arguments in favor of both specific

jurisdiction and general jurisdiction. Regarding specific jurisdiction, he argues that

Camex had sufficient minimum contacts with Colorado and reasonably should have

anticipated being haled into court there because it was foreseeable that Xtreme would

bring the bed truck to Colorado. But we agree with the district court’s discussion of

foreseeability, particularly its conclusion that foreseeability was insufficient to confer

specific jurisdiction over Camex in this case. The decision is consistent with this

court’s opinions in Bell Helicopter Textron, Inc., v. HeliQwest International, Ltd.,

385 F.3d 1291, 1297 (10th Cir. 2004), and Fidelity and Casualty Co. of New York v.

Philadelphia Resins Corp., 766 F.2d 440, 446-47 (10th Cir. 1985). Regarding

general jurisdiction, Mr. Beyer contends that Camex’s business contacts with

Colorado were continuous and systematic. Again, however, we agree with the

district court’s analysis of Camex’s contacts with Colorado and its decision that such

contacts were insufficient to allow it to exercise jurisdiction over Camex.

      Accordingly, for substantially the reasons stated in the district court’s order of

dismissal dated July 8, 2011, we affirm the dismissal for lack of personal jurisdiction.


                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-